Citation Nr: 0706373	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-29 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for a low back disability.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
- which, in pertinent part, denied the veteran's claim for 
service connection for a low back disorder.  He alleged it 
was secondary to an already service-connected left leg 
disorder.

The Board determined in September 1999 that the claim for 
service connection was well grounded - meaning at least 
plausible, and remanded it to the RO for further development 
and consideration, including having the veteran undergo a 
VA orthopedic examination to obtain a medical nexus opinion 
concerning whether there was an etiological relationship 
between his low back and left leg disorders.

In July 2001, while the case was on remand at the RO, the 
veteran filed an additional claim for a TDIU - which the RO 
denied in December 2001.  In January 2002, in response, he 
filed a timely notice of disagreement (NOD).

In August 2003, the Board, among other things, granted the 
claim for service connection for the low back disability.  
The Board also remanded the TDIU claim to send the veteran a 
statement of the case (SOC) concerning this additional issue 
and to give him an opportunity to perfect the appeal on this 
additional issue by filing a timely substantive appeal (e.g., 
VA Form 9 or equivalent statement).  See Manlincon v. West, 
12 Vet. App.238 (1999).

After receiving the file back from the Board, the RO issued a 
September 2003 decision assigning an initial 10 percent 
rating for the low back disability, retroactively effective 
from November 12, 1996.  In May 2004 the RO confirmed and 
continued this rating, and the veteran appealed for a higher 
initial rating for this condition.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  He also perfected an appeal of his 
TDIU claim, as well as a still additional claim for a rating 
higher than 20 percent for his left leg (lower extremity) 
disability.

In September 2005 the Board issued a decision denying the 
claim for a rating higher than 20 percent for the left leg 
disability.  The Board, however, remanded the remaining 
claims - for an initial rating higher than 10 percent for 
the low back disability and for a TDIU - for further 
development and consideration.  The remand was via the 
Appeals Management Center (AMC).

A May 2006 RO (AMC) decision, on remand, increased the rating 
for the veteran's low back disability from 10 to 40 percent 
with the same retroactive effective date of November 12, 
1996.  The RO (AMC) continued to deny his TDIU claim.  He has 
since continued with his appeal, requesting an even higher 
rating for his low back disability, in addition to a TDIU.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating for a 
disability unless he expressly indicates otherwise).

Regrettably, the Board must again remand this case to the RO 
via the AMC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran alleges his low back disability causes painful 
and severe limitation of motion, as well as neurological 
manifestations.

Private treatment records dated from 1993 to 1996 reflect 
subjective complaints of low back pain and objective findings 
of sciatica and spinal stenosis.  These treatment records, 
however, do not indicate whether the veteran's sciatica 
is due in whole or in part to his service-connected low back 
disability or, instead, to other unrelated factors.  This 
distinction is critical because records also show he has 
diabetes mellitus with peripheral (sciatic) neuropathy.  See, 
e.g., the report of a July 2005 private doctor's evaluation 
and the report of a March 2006 VA orthopedic examination.






The low back disability, as mentioned, is service connected 
- whereas the diabetes mellitus is not.  So if, on the one 
hand, it is determined the veteran's peripheral (sciatic) 
neuropathy involving his lower extremities is wholly are at 
least partly due to his service-connected low back 
disability, then the neurological manifestations associated 
with it (e.g., numbness, weakness, radiating pain, etc.) may 
be considered as part and parcel of the low back disability 
and any resulting functional impairment factored into the 
rating that is assigned for his low back disability.  
Conversely, if instead it is determined the peripheral 
(sciatic) neuropathy is solely attributable to his diabetes, 
then the associated neurological manifestations and any 
resulting functional impairment may not be used as grounds 
for increasing the rating for his low back disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  See, too, 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing VA's 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

Whichever the case, a medical opinion is needed to make this 
important determination.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).

Also, unfortunately, adjudication of the TDIU claim must 
await this determination because any increase in the rating 
for the low back disability could affect the outcome of the 
claim for a TDIU; in other words, these claims are 
inextricably intertwined and should be decided concurrently 
to avoid piecemeal adjudication.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a 
neurological examination by a VA 
neurologist.  Have the designated 
neurologist review the claims file for 
the veteran's pertinent medical history 
- including a complete copy of this 
remand.  The neurologist should 
identify all symptoms attributable to 
the veteran's service-connected low 
back disability (versus) those stemming 
from his diabetes mellitus.  In 
particular, the neurologist should 
indicate whether the radiating pain, 
weakness, numbness, etc., in the 
veteran's lower extremities is sciatica 
from his low back disability or, 
instead, peripheral neuropathy from his 
diabetes mellitus.

If it is determined the symptoms 
referable to the lower extremities are 
wholly are at least partly due to the 
service-connected low back disability, 
then the examining neurologist should 
also indicate whether the veteran's 
symptomatology, based on the degree of 
sciatic nerve paralysis, if any, 
equates to "mild incomplete," 
"moderate incomplete," "moderately 
severe incomplete," "severe 
incomplete, with marked muscular 
atrophy" or "complete" paralysis of 
the affected nerve.  



2.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative another 
supplemental statement of the case and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

